        Case 20-33644 Document 28 Filed in TXSB on 08/27/20 Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                           §
UDONSI OLUGU KALU                                §      CASE NO: 20-33644
       Debtor(s)                                 §
                                                 §      CHAPTER 13


                DEBTOR(S)’ OBJECTION TO IRS PROOF(S) OF CLAIM


 THIS IS AN OBJECTION TO YOUR CLAIM. THIS OBJECTION ASKS THE COURT TO
 DISSALOW THE CLAIM THAT YOU FILED IN THIS BANKRUPTCY CASE. IF YOU DO
 NOT FILE A RESPONSE WITHIN 30 DAYS AFTER THE OBJECTION WAS SERVED ON
 YOU, YOUR CLAIM MAY BE DISALLOWED WITHOUT A HEARING.

 A HEARING HAS BE SET ON THIS MATTER ON OCTOBER 19, 2020 AT 10:00 AM IN
 COURTROOM NO. 401 UNITED STATES BANKRUPTCY COURT, 515 RUSK STREET,
 HOUSTON, TEXAS 77002.



TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       The Debtor(s) file this Objection to the Internal Revenue Service’s Proof(s) of Claim No(s).
1, and would show the Court the following:

        The Internal Revenue Service (aka “IRS”) filed a proof of claim, which is Claim No. 1 in
the Debtor’s case. This claim was filed on August 5, 2020. The claim shows that the Debtor owes
$7,360.00 in taxes for 2018 with $557.25 interest due; $19,780.00 in taxes for 2019 with $9.73
interest due. These taxes are set as a priority debt. The claim also includes $877.60 for penalties
that are general, usecured. The claim is attached as Exhibit A.

        The IRS alleges that the Debtor owes $7,360.00 for tax year 2018 with an additional
$557.25 due in interest. This appears to be based upon the Debtor’s original return filed with the
Service. The Debtor has since filed an amended tax return for 2018 that was received by certified
mail, return receipt requested to the IRS on June 21, 2020. This amended return shows that the
Debtor is owed a refund of $2,281.00. A copy of the greencard receipt showing that the IRS
received the amended return is attaches as Exhibit B. A copy of the amended return is included
with the declaration by debtor.

       The proof of claim also indicates that he owes $19,780.00 for tax year 2019 with interest
of $9.73 for a total of $19,789.73. The Debtor does not dispute this tax amount.
        Case 20-33644 Document 28 Filed in TXSB on 08/27/20 Page 2 of 3




        Attached to this objection is a declaration made under penalty of perjury. The declaration
indicates that the amended return was received by the IRS on June 21, 2020. It further declares
that the Debtor does not owe any tax for the year 2018. Debtor declares that he should be owed a
tax refund, in fact, for $2,281.00. A copy of the declaration with the amended return [redacted] is
attached as Exhibit C.

        Debtor(s) object to the IRS Claim(s). The correct amount owed for tax year 2018 should
be $0.00. Debtor(s) allege that the IRS should have an allowed claim for those years only as set
forth in the claim for tax year 2019.


                                                     Respectfully Submitted

                                                     /s/ Rod S. Kemsley    ___________
                                                     Rod S. Kemsley, Debtor(s) Counsel
                                                     KEMSLEY LAW FIRM, P.L.L.C.
                                                     S.B.T. 24027099 / S.D. Tex. 2320
                                                     507 N. Sam Houston Parkway E.
                                                     Suite 342
                                                     Houston, Texas 77060
                                                     Telephone: 281-847-4345
                                                     Telecopier: 281-271-8677
                                                     Email: rkemsley@kemsleylaw.com


                                 CERTIFICATE OF SERVICE


A copy of Debtor’s Objection to IRS Proof(s) of Claim was served on the parties shown below at
the addresses reflected on August 27, 2020 by prepaid United States First Class Mail.

Udonsi Olugu Kalu
8202 Almera Falls Drive
Cypress, Texas 77433

United States Attorney’s Office
Civil Process Clerk
1000 Louisiana Street, Suite 2300
Houston, TX 77002

United States Attorney General
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001
        Case 20-33644 Document 28 Filed in TXSB on 08/27/20 Page 3 of 3




Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Internal Revenue Service
1919 Smith Street
M/S 5022HOU
Houston, TX 77002

David G. Peake
Chapter 13 Trustee
9660 Hillcroft, Suite 430
Houston, Texas 77096

United States Trustee
515 Rusk Avenue, Suite 3516
Houston, Texas 77002

JP Morgan Chase Bank, N.A.
700 Kansas Ln Mail Code LA4-5555
Monroe, LA 71203
                                          /s/ Rod S. Kemsley__________________
                                          Rod S. Kemsley, Debtor(s)’ Counsel
